Emery, J.
In the granting clause of a deed of real estate from Timothy Drisko to Stephen Reynolds the description of the land is as follows: “ A certain piece of meadow land situated, lying and being in the town of Jonesport in said county and bounded and *19described as follows (viz) one lot on Steel Meadow Brook so called, being the same I bought of Isaac N. MoCaslin. Also one other lot of meadow land lying on the main Indian River Stream, the same deeded to me by John Burns, meaning and intending to convey all my right in fresh meadow lands on both streams.” In the granting clause of the deed last referred to (John Burns to Timothy Drisko) the description is as follows: “ A certain piece or parcel of land situated in Jonesport in said county' and State, bounded as follows : by Indian River Stream on the west a short distance below the Rogers Meadow Brook so called; on the south by land of the said Timothy Drisko and Barnabas B. Leighton; on the east by Lot 12 in the Third Range; and on the north by land of Joseph Emerson in No. 11 in the Second Range; containing 50 acres more or less.” The boundaries named in this last named description (Burns to Drisko) include both upland and meadow land. It appears from the evidence that there is a distinct line of demarcation between the two, and that the meadow land is not over one-fifth of the whole. The determining question is whether the language of the whole description in the deed from Timothy Drisko to Stephen Reynolds shows an intention to convey the whole of the 50 acre lot described in the deed from John Burns to Drisko, or only the meadow land part of it.
The plaintiff contends (1) that the description in the deed Burns to Drisko is to be read as a whole into the deed Drisko to Reynolds, and (2) that when so read into the latter deed, it fixes the boundaries of the lot to be conveyed, under the rule that a later specific description controls a prior general description. But the reading into the description the words in the deed referred to does not read out of it the other words in the description. The reference to another deed does not necessarily make the boundaries named in that deed the boundaries of the lot named in the first deed. The language may show that the reference was only to state the source of the title, or to identify the lot, and not for statement of boundaries. Brunswick Sav. Inst. v. Crossman, 76 Maine, 577, at p. 585; Lovejoy v. Lovett, 124 Mass. 270. Again, the rule invoked is limited to the evident *20subject matter of the conveyance. It does not require the inclusion of other matter. Thus, if A. writes: “I grant White acre, the same deeded to me by .B,” and the deed of B. included Black acre with White acre, it does not follow that A. has granted Black acre also. So if A. should write “I grant a certain parcel of flats, the same deeded to me by B.” and the deed of B. included upland and flats in one description it would not follow that A. had granted the upland as well as the flats especially if the upland was five times the extent of the flats.
In this case it seems evident to us that the subject matter of the deed Drisko to Reynolds was meadow land only, and that the reference to the Burns’ deed" in the description of the second lot was not to state its boundaries, but merely to identify it, to show its place on Indian River Stream. The first lot is specifically described as “a piece of meadow land.” The second lot is also specifically described as “ One other lot of meadow land.” The description then closes with the words: “ Meaning and intending to convey all my right in fresh meadow on both streams.” The whole description is so plainly limited to meadow land, it should not be enlarged to include a much larger tract of upland merely because of the reference to a deed which conveyed meadow land and also upland. The language is not so explicit as to require it. Grammatically, the word “same” may refer to “meadow land” as well as to “lot,” and even if it refers to “lot,” that “lot” is still a “lot of meadow land.”

Exceptions overruled.